DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 10/28/21 has been entered.

Status of the Claims
Receipt is acknowledged of the Applicant’s response filed on 10/28/21. Claims 1, 3, 4 and 7 have been amended. Claims  5, 6, 9 – 11 and 14 - 18 are withdrawn due to a restriction requirement. Claims 1 - 18 are now pending.
	All outstanding objections and rejections are withdrawn in light of applicant’s amendments/remarks filed on  10/28/21.  

Terminal Disclaimer
The Terminal Disclaimers have been approved and entered.

EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in a telephone interview with Brent Knight  on 11/3/21.

The application has been amended as follows: 
Cancel claim 5 without prejudice.
Rejoin claims 6, 9 - 11 and 14 – 18.
In claim 8, line 1, change “wherein the average size”  to  - -  wherein an average size  - - 


REASONS FOR ALLOWANCE
Claims 1 – 4 and 6 – 18 are allowed.
The following is an examiner’s statement of reasons for allowance:
The present claims are allowable over the closest references of ZHOU et al (US 2015/0184495).
ZHOU discloses a column of fluid in the annulus of a wellbore, the fluid comprising an aqueous carrier fluid and a plurality of compressible particles dispersed in the fluid, the particles being porous carbonaceous material having a mean particle size of 5 microns to 2.38 mm and a density of 1.2-2.0 g/cc, and wherein, due to the porosity size of the particles, the particles reversibly go from compression to expansion 

The closest prior art of record fails to teach or render obvious the claimed collection of compressible particles, wherein each of the compressible particles is fabricated to collapse in response to fluid pressure within a confined volume, and wherein: the collection of compressible particles are buoyant when placed within an aqueous carrier fluid, wherein the buoyancy of the compressible particles is achieved by providing each compressible particle with a porosity in a range between 5% and 40%, an irregular particle shape, an outer diameter in a range between 10 microns and 700 microns (in dry state), and a specific gravity in a range of plus / minus 0.5, inclusive, of the specific gravity of the carrier fluid, and wherein the buoyancy is provided such that the compressible particles are capable of being suspended more densely at a desired location within the confined volume; each of the compressible particles comprises carbon; each of the particles has a resiliency that is between 80% and 120%, inclusive; and each of the compressible particles has a compressibility of between 10% and 30%, up to 10,000 psi; and wherein the compressible particles are provided with a variety of irregular particle shapes, a variety of outer diameters that are in the range between 10 microns and 700 microns (in dry state), and a variety of specific gravities that are in the range of plus / minus 0.5, inclusive, of the specific gravity of the carrier fluid.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Any inquiry concerning this communication or earlier communications from the examiner should be directed to FRANCES TISCHLER whose telephone number is (571)270-5458.  The examiner can normally be reached on Monday-Friday, 8:00 AM - 8:00 PM EST, midday flex.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, James Seidleck can be reached on 571-272-1078.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/FRANCES TISCHLER/
Primary Examiner, Art Unit 1765